Title: To George Washington from Joseph Trumbull, 9 July 1777
From: Trumbull, Joseph
To: Washington, George

 

My Dear General
Morristown 9th July 1777

The Bearer Majr Hoops, is appointed Deputy Issuing Commissary General for this Department, he came here to take up his Department he meets such difficulties, arising from the Strictness of Congress new Regulations, as make it impossible to enter on his Duty, the particulars he can inform Your Excellency—You know the distress I have long been in, & which I have mentioned to Your Excellency—I really fear the Army, will suffer, if not be disbanded soon; if some effectuall Measures, for my Relief, are not taken—Colo. Stewart is of the same Opinion—We propose to write to Congress, requesting A Committee may Attend here, as soon as possible that they may have full Evidence of the Matters Complained of, & difficulties that need redress—which measure, if Approved by Your Excellency, we must beg you, to Support, by something under your own Hand to Congress on the subject, & Majr Hoops or some other Person will go Express there with—I have no one Assistant here on the New Establishment, nor Have I the power of appointing a single Person in my Department even pro Tempore—Nor can I get people to serve under the old Establishment, to be displaced again soon—I beg Your Excellency’s directions to Majr Hoops—& am with the Greatest Respect Your Excellency’s most Humle sert

Jos: Trumbull

